IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KYLE B. PIERCE,                             : No. 33 MM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
THE COURT OF COMMON PLEAS OF                :
LEHIGH COUNTY & COURT                       :
ADMINISTRATOR, WILLIAM BERNDT,              :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Motion in

Request of Counsel are DENIED.